UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

MICHAEL A. DEMUTH,

                                   Plaintiff,
          -v-                                        3:18-CV-1068
                                                     (DNH/DEP)

COUNTY OF CHENANGO; SARAH C.
FITZPATRICK; BRANDI GUINN; NICOLE
SHEERAN; MISTY DAVIS; BETH BEERS; and
TERESA FOSTER-JONES,

                                   Defendants.

--------------------------------

APPEARANCES:

MICHAEL A. DEMUTH
Plaintiff pro se
642 New Virginia Road
Oxford, NY 13830


DAVID N. HURD
United States District Judge

                                    DECISION and ORDER

          Pro se plaintiff Michael A. Demuth brought this domestic relations suit disguised as

a civil rights action against the County of Chenango and six employees of the Chenango

County Department of Social Services ("DSS"). On October 11, 2018, the Honorable David

E. Peebles, United States Magistrate Judge, advised by Report-Recommendation that the

complaint be dismissed in its entirety but that plaintiff be granted an opportunity to replead.

No objections to the Report-Recommendation have been filed.
          Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

          Therefore, it is

          ORDERED that

          1. The complaint is DISMISSED WITHOUT PREJUDICE and plaintiff is given an

opportunity to amend his complaint within thirty (30) days of the date of this Decision and

Order to properly present the facts which would support his claim for entitlement to relief;

          2. If plaintiff files a timely amended complaint, it be forwarded to the Magistrate

Judge for review; and

          3. If plaintiff fails to file an amended complaint within thirty (30) days of the date of

this Decision and Order, the complaint will be dismissed in its entirety.

          IT IS SO ORDERED.




Dated: February 5, 2019
       Utica, New York.




                                                -2-
